          Case 1:19-cr-00738-PGG Document 70 Filed 02/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                 ORDER
             -against-
                                                             19 Cr. 738 (PGG)
JOSHUA OLIVO and PIERRE GREENE,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference in this action previously scheduled for February 17, 2021 is

adjourned to April 2, 2021 at 12:00 p.m. The conference will take place by telephone.

               Upon the application of the United States of America, by and through its counsel

Ryan Finkel, and with the consent of Pierre Greene and Joshua Olivo, by and through their

respective counsel John Zach and Donald Duboulay, the time from February 17, 2021 through

April 2, 2021 is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests

of justice. The ends of justice served by the granting of this continuance outweigh the interest of

the public and the Defendants in a speedy trial, because it will permit the parties to continue

discussions regarding potential pretrial dispositions.

Dated: New York, New York
       February 15, 2021
                                              SO ORDERED.


                                              _________________________________
                                              Paul G. Gardephe
                                              United States District Judge
